Citation Nr: 0420059	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  00-15 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right foot and 
ankle disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hip disability, and if so, whether service connection 
is warranted.


REPRESENTATION

Veteran represented by:  Non Commissioned Officers 
Association


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to June 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 RO decision.  In October 2002, 
the veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge, who has been designated to 
make the final disposition of this proceeding for VA. 

The claim of entitlement to service connection for a right 
hip disability, reopened herein below, is REMANDED to the RO 
via the Appeals Management Center, in Washington, DC.  VA 
will notify the veteran and his representative if they are 
required to take further action.


FINDINGS OF FACT

1.  Currently-diagnosed right foot and ankle disability is 
related to injury incurred during the veteran's active 
service.  

2.  In an unappealed September 1995 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a right hip disability.

3.  The evidence received since the September 1995 RO 
decision includes evidence that is not cumulative or 
redundant of evidence previously considered and that is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  A right foot and ankle disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).  

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a right 
hip disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002) 
redefined VA's duties to notify and assist a claimant.  
Regulations implementing the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The Board's decision herein is completely favorable to the 
veteran such that no further action is required to comply 
with the VCAA and the implementing regulations relevant to 
the issues of entitlement to service connection for a right 
foot and ankle disability and whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a right hip disability.  
Consideration of the merits of the claim of entitlement to 
service connection for a right hip disability is, however, 
deferred so that additional action consistent with the VCAA 
and its implementing regulations can be accomplished, as set 
out in the REMAND following the decision.

II.  Service Connection for a Right Foot Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within seven years from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307 (2003).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. § 1111 (West 2002).  This presumption of 
soundness, however, may be rebutted by clear and unmistakable 
evidence that the disorder existed prior to entry into 
service and that the disorder was not aggravated by such 
service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  

The veteran claims that he sustained an injury during 
service, which resulted in his current right leg arthritis.  
He has submitted two statements from co-workers who indicated 
that the veteran had problems with his legs, particularly 
when standing up and when walking.  In one statement, a co-
worker indicated that the veteran had limped since 1969.  The 
veteran also submitted a copy of a portion of a court brief, 
apparently dated in the 1990s, filed by him, which indicates 
that he had worked his entire life in the men's clothing 
business and had incurred a foot injury in World War II.  

A review of the service medical records show that on that a 
Report of Physical Examination and Induction dated in 
September 1943, a local board examining physician indicated 
that the veteran did not have any listed defects but that his 
ankles and feet should be noted (there was no further 
explanation in that regard).  A portion of that induction 
physical examination report dated in December 1943 notes that 
the veteran had second degree pes planus of the feet, not 
disabling.  No other specific diagnoses of the feet or ankles 
were noted at entrance into active service.

In November 1944, the veteran was admitted to the hospital in 
regard to a congenital club foot on the right that had caused 
considerable pain and discomfort.  A medical board in 
December 1944 diagnosed him with talipes equinovarus on the 
right, cause undetermined.  The board also found that the 
condition was not incurred in the line of duty and had 
existed prior to induction, but also found that such 
condition had been aggravated by military service.  A January 
1945 hospital report indicates an additional diagnosis of 
contusion, moderately severe, of the right foot and ankle, 
accidentally incurred when the veteran dropped a box of 
detonators on the foot in November 1944 in Italy.  This 
diagnosis was determined to have been incurred in the line of 
duty.  

On a May 1945 hospital admission note, the veteran stated 
that he was born with a deformity of the right foot, and that 
at the age of 12 his right foot was run over by a car 
(another report indicates that he was born with bilateral 
club feet, wore corrective shoes all his life, and fractured 
his right leg when it was run over by a carriage at age 14).  
The admission note further indicated that while overseas in 
November 1944, the veteran dropped an ammunition case on the 
right foot and since then reported swelling and pain in the 
right foot.  It was noted that examinations overseas had 
shown that both of the veteran's feet were deviated medially 
and the longitudinal arch was obliterated.  The deformity 
appeared to be developmental, and according to the orthopedic 
consultant these findings did not account for the symptoms 
the veteran complained of, i.e., weakness, swelling, and 
turning in of the foot.  

A hospital physical examination showed the right foot was 
held in the eversion position (another notation in May 1945 
indicates that the foot was markedly inverted) and the 
veteran limped, favoring the right foot.  A neurological 
examination revealed no abnormality, with the exception that 
the right foot was held in marked eversion [sic].  X-rays 
studies revealed congenital deformity of both feet.  An 
orthopedic consultant found that the veteran held his foot in 
inversion with the forefoot in varus, and noted that X-rays 
revealed congenital abnormalities of the bones of the feet.  
The diagnosis was hysterical foot, and the consultant stated 
that there was no organic reason why the veteran could not 
evert his foot to a normal position.  The hospital diagnoses 
included deformity of both calcanei of the naviculars causing 
medial deviation of the feet and obliteration of the 
longitudinal arches.  This was the same diagnosis furnished 
in a March 1945 report, which also noted that the veteran had 
dropped a 60 pound ammunition box on his right foot in 
November 1944 and that the present condition did not occur in 
the line of duty as it had existed prior to service.  In that 
March 1945 report, the veteran had indicated that, although 
he had had previous trouble with his foot, the box of 
ammunition dropped on it caused it to be weak.  

On a certificate of disability for discharge, dated in June 
1945, the veteran was found unfit for military service due to 
conversion hysteria, severe, occurring on combat duty 
following an injury of the foot, in a moderately predisposed 
individual.  It was further stated that such disability was 
incapacitating because the veteran's preoccupation with 
symptoms prevented proper performance of military duties.  

VA X-rays of the right foot in July 1995 showed a combination 
of findings that likely reflected post-traumatic 
osteoarthritis, that is, the findings were likely reflective 
of chronic arthritic change secondary to prior trauma.  

In August 1995, the veteran underwent VA examinations.  At 
the time of an orthopedic examination, he complained of right 
ankle pain.  It was noted that previous X-rays of the right 
foot revealed fairly advanced degenerative arthritis of the 
tarsal joints.  The diagnosis was degenerative arthritis of 
the right foot tarsal joints.  The examiner opined, without 
further explanation, that the veteran's degenerative changes 
were "insidious in onset" and were unlikely related to any 
military condition in the 1940s.  At the time of a 
psychiatric examination, the diagnosis was no mental 
disorder.  

VA records show that in December 1998 the veteran was 
admitted for right total hip arthroplasty secondary to 
degenerative joint disease.  During that stay, bilateral 
ankle inversions since childhood were noted.  Following 
surgery he had swelling of the right ankle and what was 
believed to be right foot drop.  Ankle X-rays in January 1999 
revealed no fracture.  A nerve conduction study in January 
1999 showed findings consistent with distal peripheral 
neuropathy of the lower extremities, axonal in nature.  An 
electromyography (EMG) carried out on the right lower 
extremity showed evidence of severe old denervation of the 
extensor digitorum brevis (EDB) muscle of the foot with the 
remainder of the muscles testing normal.  A May 1999 
outpatient record indicates that the veteran complained of 
having problems ever since he injured his right leg in 
service.  The diagnosis was bilateral talipes equinovarus, 
right worse than left.  A December 1999 outpatient record 
indicates that the veteran reported a right ankle injury in 
service.  The assessment was post-traumatic arthrosis of the 
right ankle.  A February 2000 outpatient record indicates 
that ever since a right foot and ankle injury in service the 
veteran has had pain on the lateral aspect of the right foot 
and that he currently wore a foot drop brace.  The veteran 
complained of numbness on the dorsum of the right foot.  The 
diagnosis was peroneal neuropathy versus L5-S1 lesion on the 
right.  An April 2000 outpatient podiatry record reflects 
that the veteran wore ankle fixation orthotics due to a 
diagnosis of degenerative joint disease of the ankles.  

At an April 2000 RO hearing, the veteran's representative 
argued that the veteran's right foot was still in the same 
position it was in at the time of his discharge, and had not 
improved despite improvement shown in his mental condition.  
He further argued that, except for pes planus, the veteran's 
right foot position was not noted on entrance in the 
military.  The veteran testified in regard to his right foot 
injury while serving in Italy and in regard to problems with 
his right foot ever since the military.  

At an October 2002 hearing before the undersigned, the 
veteran's representative described the veteran's history of 
having injured his right foot during service when a box of 
ammunition/detonators fell on his right leg.  He argued that 
at no time in service did the veteran undergo a study to 
determine the extent of any nerve damage from that injury.  
He argued that at the time of his discharge the veteran 
limped and was physically unfit, whereas such was not the 
case at the time of entry into service, and also put forth 
that the veteran has had problems ever since service.    

In May 2003, the veteran underwent VA examinations.  At the 
time of a neurological examination, it was noted that 
following hip replacement surgery in 1998, the veteran had a 
mild right foot drop and progressive difficulty with weakness 
of his lower extremities.  He wore bilateral foot drop braces 
and required a wheelchair for ambulating distances longer 
than 10 feet.  The diagnoses included peripheral neuropathy, 
confirmed by electromyography, and unrelated to congenital 
foot condition.  At the time of a foot examination, the 
veteran appeared in a wheelchair and complained of swelling 
in both feet with pain when he tried to stand and walk.  He 
reported that he could move only 10 or 15 yards with the aid 
of a cane and corrective shoes on both sides.  On 
examination, he had bilateral ankle fixation orthotics, with 
the one of the right side removed for evaluation.  X-rays of 
the right ankle revealed a mild degree of subluxation with 
osteopenia of the bones.  X-rays of the right foot showed 
mild cavus and adductus of the foot.  The bones were 
osteopenic with osteoporosis in the proximal part and some 
degenerative changes of the tarsal joints with deformity of 
the distal part of the talus.  The diagnosis was history of 
deformities of both feet including the right foot before 
joining military with a history of injury to the right foot 
while in the military.  It was further noted that the right 
foot and ankle currently revealed a lot of swelling and some 
deformity, as well as skeletal changes including osteopenia 
and degenerative arthritis, and that there was no definite 
evidence of any residual of fractures.  

The examiner was requested to furnish opinions in regard to 
identifying all current right foot disabilities of the 
veteran, stating whether the disability was congenital or 
acquired in nature, opining whether any congenital right foot 
disability had increased in severity during service due to 
natural progression or to an intervening event, and opining 
whether any acquired right foot disability had likely had its 
onset in service or was causally related to the in-service 
right foot injury.  In addressing this request, the examiner 
stated that he was unable to provide any opinion, on the 
basis that there was a lot of discrepancies and conflicting 
information in the record about the veteran's foot condition 
and that the opinion request was "extremely complicated."  

The Board has considered the veteran's contentions as well as 
his medical history.  The Board notes that the evidence is at 
times unclear and conflicting, as noted by the VA examiner in 
May 2003.  For instance, at the time of induction, the only 
stated objective finding in regard to the veteran's feet was 
non-disabling pes planus.  In November 1944, however, the 
veteran was admitted to the hospital with a congenital club 
foot on the right, which was found to have existed prior to 
service.  Notably the service records indicate that such 
problem had been aggravated during service.  In that same 
month, the veteran reportedly injured his right foot and 
ankle when an ammunition box was dropped on it.  Hospital 
records beginning in January 1945 then refer to a moderately 
severe contusion of the right foot and ankle from an injury 
in November 1944.  Several subsequent military hospital 
records note the veteran's report of having had a preexisting 
right foot condition, identified by X-rays in service as a 
congenital deformity of the bones, that was also injured in 
childhood when a car (or carriage) ran over it.  These 
hospital records also note that the veteran underwent 
psychiatric evaluation and was found to have severe 
conversion hysteria following a foot injury.  

Post-service records also do not lend clarity to the issue of 
whether a current right foot or ankle disability pre-existed 
service, was aggravated during service or was first incurred 
during active service.  There are, in fact, no post-service 
medical records in the claims file dated before July 1995, 
when X-rays of the right foot showed arthritis secondary to 
prior trauma.  A VA examiner in August 1995 stated that such 
degenerative changes were "insidious in onset" and did not 
find it likely that they were related to the veteran's period 
of service.  That conclusion, however, was not accompanied by 
any rationale and does not reconcile the current radiographic 
evidence of arthritis due to trauma on the one hand and the 
service medical evidence of an injury to the right foot and 
ankle on the other hand.  

Further confusion involves the veteran's right total hip 
arthroplasty in 1998, after which there were findings of 
right ankle swelling, possible right foot drop, distal 
peripheral neuropathy of the lower extremities, and severe 
old (as opposed to recent, such as from hip surgery) 
denervation of the extensor digitorum brevis muscle of the 
right foot.  A May 2003 VA examiner diagnosed a history of 
deformities of both feet including the right foot before 
joining the military with a history of injury to the right 
foot while in the military, with a lot of swelling and some 
deformity, as well as skeletal changes including osteopenia 
and degenerative arthritis in the right foot and ankle 
currently.  This examiner, unfortunately, was unable to 
furnish an etiological opinion concerning the veteran's 
current right foot and ankle disability.  

In reviewing the above the Board first notes that no 
foot/ankle disability, to include any congenital foot 
disorder, was specifically identified at induction, with the 
exception of pes planus.  The veteran was, however, accepted 
into the military and found to be physically fit for service.  
Later notations as to a childhood foot deformity and/or any 
pre-service accident involving the right foot appear to be 
based solely on oral history without any documenting medical 
records.  The Board thus finds that the veteran's right 
foot/ankle is to be presumed sound except for the pes planus 
noted on the induction physical examination in December 1943.  
38 U.S.C.A. § 1111 (West 2002).  

The Board next notes that despite in-service evaluations 
suggesting a psychologic cause for the veteran's right 
foot/ankle complaints, the service records also document the 
veteran's report of having injured his right foot/ankle 
during service, and, as set out above, include the medical 
opinion that any pre-existing foot problems were aggravated 
during service.  Furthermore, the veteran was discharged due 
to a disability termed psychiatric in nature, but which 
involved a preoccupation of symptoms (weakness, swelling, and 
turning in of the foot) following a right foot injury.  

The Board thus continues to note that current medical 
evidence shows that the veteran's has existing right foot and 
ankle disability manifested by a mild degree of right ankle 
subluxation with osteopenia of the bones, mild cavus and 
adductus of the right foot, a lot of swelling, some 
deformity, and degenerative arthritis.  As otherwise set out 
above, a medical board in service in December 1944 had found 
that the veteran's talipes equinovarus on the right had been 
aggravated by military service; X-rays in 1995 attributed 
chronic arthritis change to prior trauma, and the only 
traumatic injury reflected in the file dates back to military 
service; and, a 1999 EMG reflected severe denervation of the 
EDB muscle of the right foot, which was considered old.  
These findings, reviewed in association with the credible 
statements and testimony of the veteran, are probative and 
persuasive on the question of the onset of the veteran's 
current right foot and ankle disability.  

Based on the foregoing discussion, the Board finds that there 
is convincing evidence to show that the veteran's currently 
diagnosed right foot and ankle disability was initially 
manifested during his period of service.  As suggested by the 
May 2003 VA examiner, it is difficult, if not impossible from 
a medical standpoint, to discern whether and to what degree 
any current foot and ankle disability is attributable to an 
aggravation of a condition that pre-existed service and/or to 
the incurrence of a foot and ankle injury during service.  

Accordingly, and resolving any doubt in the veteran's favor, 
the Board concludes that the evidence demonstrates that the 
veteran's right foot and ankle disability was initially 
manifest during active service.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303.  

III.  New and Material Evidence to Reopen a Claim of 
Entitlement to Service Connection for a Right Hip Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection is also warranted 
for disability proximately due to or the result of a service-
connected disorder and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  In the case of aggravation, 
such secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

The definition of new and material evidence has since been 
amended and is codified at 38 C.F.R. § 3.156(a) (2003).  The 
amended definition is not liberalizing, and applies only to 
an application to reopen a finally-decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It 
does not apply to this veteran's claim, which was received 
prior to August 2001.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence which must be 
considered in determining whether there is a basis for 
reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In the present case, the RO denied the veteran's claim of 
entitlement to service connection for a right hip disability 
in a rating decision dated in September 1995, on the basis 
that a right hip condition was neither incurred in nor caused 
by active service.  The veteran did not perfect an appeal 
with regard to this decision, and it became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995).  

In its September 1995 decision, the RO considered the 
veteran's service records, which did not show a diagnosis of 
a right hip disability; a VA examination report dated in 
August 1995, which showed a diagnosis of degenerative 
arthritis of the right hip with an opinion that the 
degenerative changes were "insidious in onset" and unlikely 
connected to service; and, statements of the veteran 
indicating that arthritis in his right hip had developed over 
the years as a result of an injury in service.  

The evidence received since the September 1995 decision 
includes VA medical records dated from 1995, which were not 
previously considered by the RO, and statements and hearing 
testimony of the veteran.  Of particular significance is a VA 
hospital summary, dated in October 1995, indicating that the 
veteran was admitted for pre-operative clearance in regard to 
a tentatively scheduled right total hip arthroplasty.  The 
summary reflects a diagnosis of right coxarthrosis secondary 
to degenerative joint disease of the right ankle.  Additional 
VA records show that the veteran underwent a right total hip 
arthroplasty in December 1998 secondary to degenerative joint 
disease.  Also significant is the veteran's contention, as 
asserted on a statement received in July 2000, that his right 
hip condition was the result of a 50-year old injury to the 
right foot.  

The VA hospital diagnosis of right hip arthrosis attributed 
to degenerative joint disease of the right ankle was not 
previously before the RO in September 1995.  Moreover, in 
light of the fact that such medical evidence appears to 
support the veteran's contention that his right hip 
disability can be related back to a right foot injury, a 
disability for which service connection has now been 
established, , the Board finds that the additionally-received 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the right hip claim.  
38 C.F.R. § 3.156.  Thus, the Board finds that new and 
material evidence has been submitted since the September 1995 
RO decision that denied service connection for a right hip 
disability, and that the claim is reopened.  


ORDER

Service connection for a right foot and ankle disability is 
granted.  

As new and material evidence has been received, the claim of 
entitlement to service connection for a right hip disability 
is reopened, to that extent only the appeal is granted.  


REMAND

The Board finds that additional action is required prior to 
adjudication of the merits of the veteran's claim of 
entitlement to service connection for a right hip disability.  

First, remand is warranted to ensure that the veteran has 
been afforded adequate notice, consistent with the VCAA and 
its implementing regulations.  In particular, the RO must 
ensure compliance with the notice and duty to assist 
provisions contained in the VCAA, to include sending any 
additional letters to the veteran and obtaining any 
additional medical or other evidence, as deemed appropriate.  
In so doing, the RO must ensure that the veteran has been 
notified of what information or evidence is needed from him 
and what the VA has done and will do to assist him in 
substantiating his right hip claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
 
Second, a VA examination is indicated to ascertain whether a 
current right hip disability is related to the veteran's 
period of service, or, to his now service-connected right 
foot and ankle disability.  Prior to an examination, the RO 
should attempt to obtain all pertinent treatment records 
identified by the veteran.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible for 
providing to VA and what evidence VA will 
obtain on his behalf; requesting him to 
submit any relevant evidence in his 
possession; and, assisting the veteran by 
obtaining identified evidence to 
substantiate his claim of entitlement to 
service connection for a right hip 
disability.  

2.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for a right hip disability.  After 
receiving this information and any 
necessary releases, the RO should take all 
appropriate steps to obtain copies of 
identified records for association with 
the claims file.    

3.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
in order to ascertain the nature and 
etiology of his right hip disability.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be accomplished.  
All clinical findings should be reported 
in detail in the examination report.  The 
examiner is requested to (a) elicit from 
the veteran a history of all right hip 
complaints and treatment; (b) furnish a 
diagnosis of any currently present right 
hip disability, and (c) render an opinion 
as to the likely date of onset and 
etiology of any diagnosed right hip 
disability.  With respect to the latter, 
the examiner should provide an opinion as 
to whether it is more likely than not or 
less likely than not that any currently 
identified right hip disability is i) 
related to the veteran's active service 
from January 1944 to June 1945, or ii) 
whether service-connected disability of 
the right foot or ankle caused a right 
hip disability, or, iii) whether a right 
hip disability worsened in severity due 
to service-connected disability of the 
right foot or ankle.  A complete 
rationale for all opinions expressed 
should be provided.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of service connection for a right 
hip disability, based on a review of the 
entire evidentiary record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



